Citation Nr: 1809443	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for right foot disability.

2. Entitlement to service connection for left foot disability.

3. Entitlement to service connection for right knee disability.

4. Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in February 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral foot and bilateral knee disabilities on the basis that he has had recurrent foot and knee problems since service.  See February 2017 video conference hearing.  He specifically maintains that he suffered injuries to his bilateral feet and bilateral knees as a result of strenuous exercising on concrete and his carpentry assignment during active duty service.

The Veteran competently testified to having recurrent foot and ankle problems since service.  In addition, although he testified that his bilateral knee problems began in service, he reported that he did not complain because he had not been raised not to go to the doctor.  He said he did not see a doctor until he could no longer tolerate the pain. 

The Veteran testified that, shortly following his discharge from active duty, he sought treatment at the VAMC in Cleveland in the 1970s.  There is no record of this treatment associated with the claims file.  The record reflects that the Veteran has been diagnosed as having, among other foot conditions, chronic plantar fasciitis as of the right and left feet.

As to his bilateral knee disability, the earliest available medical records indicate extensive infarction present in the proximal tibia of the right knee.  The examiner found non-specific degeneration in the right knee.  Regarding the left knee, the examiner determined infarction was present in the proximal tibia, along with mild degenerative disease in the knee with pointing of the tibial spines and no other arthritic change.  See April 2005 Private Examination Notes.

The Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a bilateral foot, and a bilateral knee disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all medical providers who have treated him for a bilateral foot disability prior to 1997, or treated him for a bilateral knee disability prior to 2005.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself. 

2.	Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his bilateral foot disability; and knee disability.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.	Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed foot disability and knee disability.  The claims file must be reviewed by the examiner, who should diagnose all current foot and knee disabilities found to be present.  

Thereafter, based on the medical findings and the Veteran's competent report as to the onset of this foot and knee problems, the examiner must opine as to whether it is at least as likely as not that he has a right foot, left foot, right knee and/or left knee disability that is related to or had its onset in service.

In doing so, the examiner must specifically acknowledge and discuss the Veteran's treatment for foot, and knee complaints since service and his reports of bilateral foot problems; and bilateral knee problems during service and since service. 

The examination report must include a complete rationale for all opinions expressed. 

4.	Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

